Order entered January 12, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00481-CV

                                   DAVID FUSARO, Appellant

                                              V.

               TRINITY UNIVERSAL INSURANCE COMPANY, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-04057-2012

                                          ORDER
       Before the Court is appellant’s January 8, 2015, motion for leave to file notice of

supplemental authority. Appellant requests the Court accept a Texas Supreme Court opinion,

attached to his motion, issued after the filing of appellant’s reply brief. We GRANT appellant’s

motion and consider the supplemental authority attached to the motion received on January 8,

2015, properly before the Court.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE